Citation Nr: 9923621	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  96-14 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for residuals of ionizing 
radiation exposure to include a skin condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to July 
1971.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Boise, Idaho, 
Department of Veterans Affairs (VA) Regional Office (RO).


REMAND

The veteran has presented a claim for service connection 
based on exposure to ionizing radiation during service.  
Service connection for disease [cancer] which is claimed to 
be attributable to ionizing radiation exposure during service 
can be accomplished in three different ways.  First, there 
are 15 types of cancer which will be presumptively service-
connected.  38 C.F.R. § 3.309(d)(2).  Second, 38 C.F.R. 
§ 3.311(b) provides a list of "radiogenic diseases" which 
will be service-connected provided that certain conditions 
specified in that regulation are met.  Third, direct service 
connection can be established by showing that the disease or 
malady was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d).  See Rucker v. Brown, 10 Vet.App. 67, 71 (1997).  

In Hilkert v. West, 11 Vet.App. 284 (1998), the United States 
Court of Appeals for Veterans Claims (Court) (formerly known 
as the United States Court of Veterans Appeal) noted that a 
section 3.311 claim is a unique sort of service connection 
claim as to which VA must supply special claims-development 
assistance upon a showing that a claimant falls under that 
section's provisions, even where that claim might not 
otherwise satisfy the criteria for a well-grounded claim.  
For a claimant to fall initially within the purview of 
section 3.311 for purposes of receiving assistance under it, 
the Court indicated that four criteria must be satisfied:  
(1) The presence of a radiogenic disease must be 
"established"; (2) the person to whom the regulation is to 
apply must have had "service"; (3) the radiogenic disease 
must not have been one covered as presumptively service 
connected under 38 C.F.R. §§ 3.307 and 3.309 (otherwise the 
claimant would be entitled to presumptive service connection) 
and must have been manifested within the applicable 
presumption period under section 3.311(b)(5); and (4) the 
claimant must "contend" that the radiogenic disease was the 
result of exposure to ionizing radiation in service.  The 
Court stated that when these four section 3.311(a)(1) 
criteria are satisfied, VA then has the obligation to make an 
"assessment" of the radiation-exposure dose experienced by 
the veteran in service and then, dependent upon the result of 
that assessment, a further obligation to fulfill other 
developmental, procedural steps.  While the regulation does 
not make clear what that "assessment" contemplates, the 
Court found that the regulation provided, at a minimum, a 
three-step process:  (1) Claimant satisfies the four criteria 
of section 3.311(a); (2) VA then seeks a dose estimate; and 
(3) if the dose estimate shows exposure to ionizing radiation 
in service, VA then refers the matter to the Under Secretary 
for Benefits for consideration.  Once the matter is referred 
to the Under Secretary for Benefits, section 3.311(c)(1) 
provides that the Under Secretary "shall consider the claim 
with reference to the factors specified in paragraph (e) of 
this section and may request an advisory opinion from the 
Under Secretary for Health".  The regulation then sets forth 
three permutations for the response provided by the Under 
Secretary for Benefits (medical evidence "supports" the 
claim; "no reasonable possibility" that disease resulted 
from radiation exposure; and "unable" to determine, matter 
referred to outside consultant).  Thereafter, the RO 
adjudicates the claim under VA's "generally applicable" 
adjudication provisions.  

In May 1998, the Board remanded this case to the RO for 
further development.  In its remand, the Board noted that an 
October 1994 letter from a physical assistant at VA revealed 
that the veteran had had a lesion removed in June 1994, but 
that the lesion showed no cancer cells.  The Board noted that 
the corresponding pathology report was not submitted for the 
record.  The Board requested that the RO obtain all medical 
records concerning the veteran's alleged skin disorder and 
any surgeries corresponding therein.  In June 1998, January 
1999 and March 1999 letters, the RO attempted to obtain such 
information; however, the veteran failed to respond.  

In reviewing the October 1994 letter, the Board notes that 
the veteran had a lesion re-excised from his mid-back on June 
28, 1994, and that the pathology report was apparently 
located at a VA medical facility in Denver, Colorado.  As 
such, the RO should obtain the pathology report directly from 
the VA facility, notwithstanding the fact that the veteran 
failed to respond to previous RO developmental requests.  

The Board notes that the above cited pathology report will 
aid in establishing whether the veteran has a "radiogenic 
disease" and, thus, is entitled to special claims-
development assistance.  

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should obtain and associate 
with the claims file the pathology report 
from the lesion excised on June 28, 1994 
at a VA facility in Denver, Colorado. 

2.  If, and only if, the pathology report 
establishes that the veteran has a 
radiogenic disease, the RO should forward 
the veteran's claims file to the VA Under 
Secretary for Benefits who should be 
requested to obtain an advisory medical 
opinion from the VA Under Secretary for 
Health as to whether the veteran's 
currently demonstrated disorders resulted 
from exposure to ionizing radiation in 
service.  The advisory opinion should 
indicate whether the medical evidence 
"supports the conclusion that it is at 
least as likely as not" that the disease 
resulted from exposure to radiation in 
service"; provides "no reasonable 
possibility" that the disease resulted 
from radiation exposure; or whether 
he/she is "unable" to make either of 
the foregoing conclusions, matter 
referred to outside consultant.  

3.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim, with 
particular attention to the provisions of 
38 C.F.R. § 3.311 and the Court's 
decision in Hilkert.  

If any benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












